Powers, C. J.,
dissenting. I agree that the judgment in favor of Nason, alone, was discharged. The declaration there was for negligence, and not upon a claim for “wilful and malicious” injuries. But that the claim covered by the judgment in favor of Nason and wife is of the same character, as shown by the declaration, I cannot agree. The declaration in the case is for an assault and battery, which is not affected .by a discharge in bankruptcy. McChristal v. Clisbee, 190 Mass. 320, 76 N. E. 511, 3 L. R. A. (N. S.) 702, 5 Ann. Cas. 769. That the declaration is denominated a count in trespass is to be considered, though not controlling, I admit. That it contains the characteristic expressions ‘ ‘-with force and arms, ” “ assault, ’ ’ and “against the peace” is 'of more importance. If the pleader 11 ad merely' charged that the defendant, with force and arms, assaulted Mrs. Nason, and' knocked her down while she was walking on the public sidewalk, without more, there would have *322been small chance of the defendant’s escaping the consequences of his wrongdoing through the bankruptcy court. But the pleader goes on to show how the assault was committed, — by “recklessly, carelessly and negligently” running into her. So the effect of these words upon the charge of assault is for determination.
I may as well say at the outset, that the word “wilful” in the bankruptcy act means nothing more than “intentional.” McChristal v. Clisbee, supra; Buchanan v. Cook, 70 Vt. 168, 40 Atl. 102; Flanders v. Mullin, 80 Vt. 124, 66 Atl. 789, 12 Ann. Cas. 1010; Tinker v. Colwell, 193 U. S. 473, 48 L. ed. 754, 24 Sup. Ct. 505. And the word “malicious” therein does not mean express malice, and does not require proof of special malice; but the malice implied in a wrongful act, done intentionally, and without cause or excuse, is sufficient. Tinker v. Colwell, supra. I am not unmindful of the fact that this Court in Flanders v. Mullin, supra, said that it found no satisfactory ground upon which to give this broader meaning to the word malicious “as used in the present bankrupt act, although the possibility of this is suggested in Tinker v. Colwell.” As I read the latter case, however, it is full authority for the position I have taken on the meaning of the word “malicious”; and this is the view of it taken in McChristal v. Clisbee, supra, and Kavanaugh v. McIntyre, 128 App. Div. 722, 112 N. Y. Supp. 987.
It follows that all that is necessary here is to have it appear that the act charged was done intentionally, for the character of the act was such that it was necessarily wrongful and without cause or excuse.
In order to make a wrongful act intentional in the eye of the law, it is not necessary to show that the wrongdoer had a direct mental purpose to injure. It is enough if the act is done with an utter disregard of consequences. So while the words “carelessly and negligently” in the declaration under discussion do not imply intention to harm, the term “recklessly” may do so.
The word recklessly is used -in various senses. It may mean no more than negligently, though it indicates a high degree of negligence. It may mean more. Its meaning is to be determined by the words with which it is associated. It may mean wantonly and intentionally. When, as here, it is connected with *323words charging in apt terms an assault, it signifies a conscious disregard of another’s rights, and is the legal equivalent of wilful misconduct and intentional wrong. Highland Ave. & B. R. Co. v. Robinson, 125 Ala. 483, 28 South. 28. Characterizing an act by which a person is injured as reckless, is frequently equivalent to characterizing it as wilful. Picket v. So. Ry. Co., (S. C.) 48 S. E. 466; Proctor v. R. R. (S. C.) 39 S. E. 351; Cole v. Blue Ridge Ry. Co., (S. C.) 55 S. E. 126. It was said in Lear v. U. S., 147 Fed. 359, 77 C. C. A. 527, a case involving the question whether the president of a bank had wilfully misapplied funds, that a reckless act is always regarded as the equivalent of a wilful one. In Gustafson v. C. R. I. & P. Ry. Co., 128 Fed. 85, it was held that the term recklessly as used therein was tantamount to a charge of a wanton disregard of all consequences. In Cin. Ind. St. L. & C. R. Co. v. Cooper, (Ind.) 22 N. E. 340, 6 L. R. A. 241, 16 Am. St. Rep. 334, a charge that it was not necessary to show an actual intent to do a particular injury in order to establish an allegation of wilfulness, but that it was enough if the jury found that the act complained of was of such a character as to evince an utter disregard-of consequences, was approved on the ground that recklessness amounting to such disregard supplies the place of a specific intent to injure. To the same effect are Chicago, R. I. & P. Ry. Co. v. Lacy, (Kan.) 97 Pac. 1025; Lake Erie & W. R. Co. v. Brafford, 15 Ind. App. 662, 43 N. E. 882, 44 N. E. 551; So. R. Co. v. McNeeley, 44 Ind. App. 134, 88 N. E. 710, 714.
It is said by the majority that the act complained of in one of these actions cannot differ in quality from that complained of in the other, since it is apparent that both are for the same act. This is true, of course, but this is no reason why the pleader must set them up in both actions in the same form. He might well say that he would bring one in trespass and the other in case. The sufficiency of this declaration is not in question ; it is purely a question of its classification.
The bankruptcy act is to be liberally construed in favor of the honest debtor; but there is neither reason nor justice in extending its protection to one who, as here, admits by his default that he is guilty of such an assault as is charged in the declaration herein considered.

*324
The petitioner should be remanded to his former custody under the execution in favor of husband and wife.

Taylor, J.. joins in this dissent.